Citation Nr: 0704949	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  01-09 498	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1961 to January 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) that denied a petition to reopen a 
previously denied claim for service connection for 
degenerative joint disease of the left knee and denied 
service connection for hypertension.  In a decision of 
October 2002, the Board reopened the claim for service 
connection for degenerative joint disease of the left knee, 
and initiated internal development of evidence.  In October 
2003, the Board remanded the claims for service connection 
for degenerative joint disease of the left knee and service 
connection for hypertension to the RO for further 
development.  In a December 2004 supplemental statement of 
the case, the RO denied both claims.  In June 2006, the Board 
denied the appeal of both claims.

The veteran subsequently requested that the Board reconsider 
the decision denying his claim for service connection for 
degenerative joint disease for the left knee, and submitted 
additional relevant service medical records which were not 
previously of record.  In November 2006, the Board ordered 
reconsideration of the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he had left knee joint injuries 
during service which resulted in deterioration of his joints 
and later resulted in the development of arthritis.  

The veteran's service medical records contain several entries 
pertaining to injuries and complaints involving the left knee 
joint.  For example, a record dated in May 1961 reflects that 
he complained of injuring his knee two weeks earlier and 
reinjuring it that morning.  He complained of having severe 
pain.  On examination, there was swelling of the knee, but no 
evidence of ligamentous injury.  He was treated with an Ace 
bandage and an ice pack.  Two days later it was noted that he 
had mild to moderate effusion.  The diagnosis was lateral 
collateral ligament strain.  A service medical record dated a 
week later in May 1961 indicated that the problem was much 
improved, but mild swelling of the knee still persisted.  

In addition, a record dated in November 1961 reflects that 
the veteran complained of pain in the left knee.  He was 
again treated with an Ace bandage.  The next day it was noted 
that the left knee was slightly swollen.  The report of a 
medical history given by the veteran in January 1964 for the 
purpose of separation from service shows that he stated that 
he had injured the left knee in 1962 with no problem since.  

The evidence which is of record also includes numerous recent 
items of medical evidence showing that the veteran has a 
current diagnosis of left knee degenerative joint disease.  

The Board finds that additional development is required with 
respect to the claim for service connection for arthritis.  
VA must afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  Although the veteran was 
previously afforded a VA Joints Examination in August 2004, 
at which time the examiner concluded that there was no 
evidence to show that the veteran's current left knee 
condition was related to service, the Board notes that the 
examiner indicated that there were no service medical records 
to be reviewed.  Thus, the opinion was not based on a full 
consideration of the relevant facts.  

In light of the multiple joint complaints noted during 
service, another examination is warranted to determine 
whether the veteran's current arthritis of the left knee 
joint is related to the multiple complaints and findings 
noted during service.




Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  Arrange for the appellant to be 
afforded a joints examination to 
determine the nature and etiology of any 
current arthritis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the appellant's current 
left knee arthritis (or any other left 
knee disorder found) is related to the 
complaints and findings noted during 
service.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The rationale should be provided for all 
opinions offered.  

2.  Thereafter, readjudicate the 
appellant's claim for service connection 
for left knee arthritis.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




			
	MARJORIE A. AUER	RONALD W. SCHOLZ
	               Veterans Law Judge                                 
Acting Veterans Law Judge
           Board of Veterans' Appeals                         
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


